This is a suit begun in a justice of the peace court for $200 alleged to be due under the terms of a contract of lease entered into between the defendant on the one part and D.S. Mayhew on the other part. The plaintiff alleges that D.S. Mayhew was her agent in making the lease. The answer sets up the defense that the plaintiff entered into a contract with D.S. Mayhew, the husband of plaintiff, and further that D.S. Mayhew agreed under the terms of the lease to make certain improvements to the fences and improvements on the place and that he had failed in this respect. Defendant claims damage to his stock by virtue of the alleged failure. The cause was tried by the court sitting as a jury and a judgment was rendered for plaintiff, from which defendant appeals.
The two points briefed by appellant are, first, that the contract having been made with D.S. Mayhew and in his name, the husband of the plaintiff, the plaintiff is forbidden to bring suit on it because under section 2169, Revised Statutes 1919, the contracts of a husband concerning the wife's property are void unless the authority is given to the husband in writing. Cases are cited holding that void contracts cannot be enforced. The appellant has misconceived the purpose of this statute. It is one giving the right and protection to a wife with reference to her property which the husband has undertaken to reduce to his own possessions. It in no wise changes the rule that an undisclosed principal can sue on a contract entered into by his agent. [See Kelly v. Thuey, 134 Mo. 422, 45 S.W. 300; Randolph v. Wheeler,182 Mo. 145, 81 S.W. 419; Forgey v. Gilbirds, 262 Mo. 44,170 S.W. 1135.] Parol evidence showing the relation of such agency does not conflict with the rule that written contracts cannot be altered or changed by oral evidence. [U.S. Wood Preserving Co. v. Granite Bit. Paving Co., 245 S.W. 349.] There was no plea of the Statute of Frauds hence reliance can be placed on it.
The court gave all of defendant's declarations of law on the issue concerning the improvements to be made *Page 205 
provided for in the contract and found the issues for the plaintiff, which settles that issue so far as the appeal goes. Finding no error in the record, the judgment is affirmed. Cox,P.J., and Bradley, J., concur.